Case 1:18-cr-00123-CBA Document 215 Filed 05/15/19 Page 1 of 14 PageID #: 2863



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------X

UNITED STATES OF AMERICA

                                                              18 CR 123 (CBA)
               -against-


SCOTT BRETTSCHNEIDER, et al.,

                              Defendants.
-------------------------------------------------------X




              MEMORANDUM OF LAW IN SUPPORT OF
       SCOTT BRETTSCHNEIDER’S RULE 29 & RULE 33 MOTION




                                                           Sarita Kedia
                                                           Sarita Kedia Law Offices, P.C.
                                                           5 East 22nd Street, Suite 7B
                                                           New York, New York 10010
                                                           (212) 681-0202
                                                           skedia@kedialaw.com

                                                           Attorney for Scott Brettschneider
Case 1:18-cr-00123-CBA Document 215 Filed 05/15/19 Page 2 of 14 PageID #: 2864



                                            TABLE OF CONTENTS

STATEMENT ........................................................................................................................ 1

PROCEDURAL HISTORY................................................................................................. 1
LEGAL STANDARD ........................................................................................................... 1
FACTUAL BACKGROUND.............................................................................................. 2

ARGUMENT ......................................................................................................................... 6
I.         BRETTSCHNEIDER’S CONVICTIONS FOUNDER ON THE
           MATERIALITY REQUIREMENT ....................................................................... 6
      A. THE GOVERNMENT FAILED TO PROVE THE MATERIALITY OF
         SHABAZZ’S MISSTATEMENTS .......................................................................... 7
      B. IN THE ABSENCE OF A MATERIAL MISSTATEMENT,
         BRETTSCHNEIDER’S CONVICTIONS MUST FALL.................................. 10
II.        ALTERNATIVELY, THE COURT SHOULD ORDER A NEW TRIAL IN
           THE INTEREST OF JUSTICE ............................................................................ 11
CONCLUSION ................................................................................................................... 12
Case 1:18-cr-00123-CBA Document 215 Filed 05/15/19 Page 3 of 14 PageID #: 2865



                                    STATEMENT
      Defendant Scott Brettschneider submits this memorandum in support of his

motion under Rule 29 and Rule 33 of the Federal Rules of Criminal Procedure.

                             PROCEDURAL HISTORY
      In April of this year, Mr. Brettschneider stood trial on an indictment that charged

him with making a false statement (18 U.S.C. § 1001(a)(2)) and conspiring to make a

false statement (18 U.S.C. § 371). S1 Indictment, ECF No. 74, ¶¶ 1-3. He moved for a

judgment of acquittal at the conclusion of the government’s case-in-chief and renewed

the motion upon the close of evidence. Tr. 680-83, 734. The Court denied the motion

“without prejudice to [further briefing]” on the sufficiency of the evidence. Tr. 735. On

April 5, the jury convicted Mr. Brettschneider on both counts.

                                LEGAL STANDARD
      Rule 29 provides that, on a defendant’s motion, the Court “must enter a

judgment of acquittal of any offense for which the evidence is insufficient to sustain a

conviction.” Fed. R. Crim. P. 29(a). The rule “imposes a heavy burden on the defendant,

whose conviction must be affirmed ‘if any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt.’” United States v. Cote, 544

F.3d 88, 98 (2d Cir. 2008) (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)).

      In passing on the sufficiency of the government’s proof, a court must view the

evidence in the light most favorable to the verdict, “crediting every [reasonable]

inference the jury may have drawn in favor of the government.” United States v. Eppolito,
Case 1:18-cr-00123-CBA Document 215 Filed 05/15/19 Page 4 of 14 PageID #: 2866



543 F.3d 25, 45 (2d Cir. 2008). The court may not, however, embrace “specious

inferences;” nor may it permit a conviction to stand upon the constitutionally infirm

basis “that the defendant is probably guilty.” United States v. Lorenzo, 534 F.3d 153, 159

(2d Cir. 2008) (internal quotation marks and citations omitted).

                            FACTUAL BACKGROUND
      The Indictment’s substantive and conspiracy counts arose from a single set of

facts. According to the prosecution, Brettschneider, a criminal defense attorney, had

assisted the “effort[s]” of a federal inmate and former client named Richard Marshall

to “fraudulently gain[]” admission into the BOP’s “Residential Drug Abuse Program

(“RDAP”).” Indictment ¶ 1.

      The crux of the government’s case was a November 2014 letter from Reginald

Shabazz-Muhammad (“Shabazz”) to the “[R]DAP coordinator” at Marshall’s prison

facility. Tr. 46, 49. “[A] licensed substance abuse counselor” who occasionally

moonlighted as a paralegal in Brettschneider’s office, Shabazz informed the BOP

official that Marshall had been “enrolled” in a drug and alcohol treatment program at

the “Mohammad Mosque No.7” from “October 2003 thru [sic] January 2010.” GX

2b. During that period, Shabazz claimed, the volunteers who conducted the program

         assessed and clinically determined that Mr. Marshall was suffering
         from active drug dependence, namely alcohol and marijuana. By his
         own admission[,] his active drug dependence had impaired his
         judgment and functioning causing him to experience progressive
         negative consequences in his life. To alleviate his condition[,] Mr.
         Marshall recognized he needed the help and support of drug
         treatment intervention services.


                                            2
Case 1:18-cr-00123-CBA Document 215 Filed 05/15/19 Page 5 of 14 PageID #: 2867



Id.

       The government demonstrated that the information in Shabazz’s letter

contradicted Marshall’s own representations to the probation officer who had prepared

the September 2013 presentence report in his underlying drug case. According to the

probation officer, Marshall had “denied a[] history of excessive alcohol use” and

disclaimed any “marijuana . . . use in the past ten years.” See GX 15 at ¶ 95. The officer

went on to note that Marshall’s last brush with drug treatment had come in the late

1980s, when the parole board ordered him to attend an “outpatient” program in

Queens. GX 15 at ¶ 96; see also id. at ¶ 85 (noting that Marshall’s last stint on parole had

ended in July 1989).

       Although Marshall’s claim to abstinence was likely false – a knowledgeable

colleague of Brettschneider testified that Marshall had been a habitual alcohol and

marijuana user (see Tr. 692-93) – there was no reason to doubt the accuracy of the

presentence reports’ statements concerning Marshall’s drug treatment history.

       The evidence tying Brettschneider to Shabazz’s letter came through

conversations captured on a wiretap that state investigators had obtained in an unrelated

investigation. Marshall was first intercepted discussing a plan to finagle his way into

RDAP with the wiretap investigation’s target, Charles Gallman, in mid-October 2014.

By the end of that month, the pair were in contact with Brettschneider, who had been

Marshall’s attorney in the underlying drug case. A series of conversations between




                                             3
Case 1:18-cr-00123-CBA Document 215 Filed 05/15/19 Page 6 of 14 PageID #: 2868



Brettschneider, Marshall and Gallman between late October and early December 2014

established the following sequence of events:

          • Marshall asked Brettschneider to help him find a drug treatment provider
            who was willing to inform the BOP that Marshall had participated in a
            “program” during the “year . . . prior to [his] arrest” in February 2012. GX
            21-t 6:16-23

          • Brettschneider referred Marshall’s request to Shabazz who, on November
            20, 2014, dispatched his letter. GX 22-t; GX 23-t.

          • Upon receiving a copy of Shabazz’s letter, a frustrated Marshall reported
            back to Brettschneider that the missive was useless because it failed to
            make representations concerning his treatment in “2011.” GX 30-t 5:30-
            36.

          • Brettschneider and Shabazz subsequently refused Marshall’s repeated
            requests for “notes” from fictional treatment sessions with Marshall in
            2011. Id. at 4:21-5:34.
       Testimony and documentary evidence concerning the RDAP admission policies,

together with records from Marshall’s incarceration, placed the wiretap recordings into

context. Prosecution witness Kit Hoffman, BOP “Psychology Treatment Programs

Coordinator for the Northeast Region” (Tr. 29), explained that inmates who apply for

admission to RDAP undergo a two-step admission process, consisting of an “initial

screening” followed by a “clinical interview [with]” their facility’s “RDAP coordinator.”

Tr. 36. The eligibility standards for the program are “strict” and inflexible: among other

things, there must be “document[ed]” proof of the inmate’s substance abuse during the

“12 months prior to [his] arrest.” Tr. 37 (emphasis supplied); see id. (Hoffman explains that




                                             4
Case 1:18-cr-00123-CBA Document 215 Filed 05/15/19 Page 7 of 14 PageID #: 2869



the 12-month rule reflects the DSM-V’s judgment that “if there’s been no substance

use for 12 months then the substance use disorder is [] in remission”).

       Hoffman identified two avenues for satisfying the 12-month requirement. For

most RDAP-eligible inmates, the PSR supplied the requisite evidence of pre-arrest

substance abuse. Tr. 37. Inmates with inadequate PSRs could still gain admission to

RDAP, but they faced bureaucratic hurdles. To establish RDAP eligibility through

sources “outside” the PSR, Hoffman explained, the BOP needed “documentation” on

the inmate’s substance abuse during “the year prior to the [his] arrest.” Tr. 38.

       BOP regulations corroborated Hoffman’s account. According to the relevant

“Program Statement” (Tr. 62), the “collateral” evidence that an inmate may present to

establish his RDAP eligibility includes:

         • Documentation to support a substance use disorder within the 12-
           month period before the inmate’s arrest on his or her current offense.

         • Documentation from a probation officer, parole officer, social
           service professional, etc., who has information that verifies the
           inmate’s problem with substance(s) within the 12-month period before
           the inmate’s arrest on his or her current offense.

         • Documentation from a substance abuse treatment provider or
           medical provider who diagnosed and treated the inmate for a
           substance abuse disorder within the 12-month period before the inmate’s
           arrest on his or her current offense.

         • Multiple convictions (two or more) for Driving Under the
           Influence (DUI) or Driving While Intoxicated (DWI) in the 5
           years prior to his or her most recent arrest.




                                            5
Case 1:18-cr-00123-CBA Document 215 Filed 05/15/19 Page 8 of 14 PageID #: 2870



BOP Program Statement No. P5330.11 at ch. 2, p. 12 (emphasis supplied).1

       The 12-month rule had, the jury learned, stymied Marshall’s RDAP application.

Citing the information in Marshall’s PSR, BOP officials had ruled him RDAP-ineligible

at the conclusion of his initial screening on October 3, 2014. GX 4 at p.4-5. Shabazz’s

letter – which was examined sometime in early December – did not alter the initial

determination. On December 10, 2014, the letter was dropped into Marshall’s file with

a terse “Administrative Note” that read:

         Document received that did not meet criteria of one year before his
         arrest, 2/12. Document not acceptable.
GX 4 at p. 2.

                                     ARGUMENT
                                        POINT I
             BRETTSCHNEIDER’S CONVICTIONS FOUNDER
                ON THE MATERIALITY REQUIREMENT

       In order to secure a § 1001(a)(2) conviction, the Government must prove, inter

alia, that the defendant intentionally made, or caused someone else to make, a “materially

false, fictitious, or fraudulent statement” to a government agency. United States v. Coplan,

703 F.3d 46, 78 (2d Cir. 2012) (emphasis supplied). A statement is material if it has “a

natural tendency to influence, or [be] capable of influencing, the decision of the



1
      Relevant pages from the Program Statement, which was admitted into evidence
as “Defense Exhibit A” at trial (Tr. 62), are appended to this Memorandum as an
Attachment.


                                             6
Case 1:18-cr-00123-CBA Document 215 Filed 05/15/19 Page 9 of 14 PageID #: 2871



decision-making body to which it was addressed.” United States v. Gaudin, 515 U.S. 506,

509 (1995) (quoting Kungys v. United States, 485 U.S. 759, 770 (1988)). The government

fell well short of meeting its burden in this case.

A.     THE GOVERNMENT FAILED TO PROVE THE MATERIALITY OF
       SHABAZZ’S MISSTATEMENTS
       Ascertaining the materiality of a statement entails “the determination of at least

two subsidiary questions of purely historical fact: (a) ‘what statement was made?’ and

(b) ‘what decision was the agency trying to make?’” Gaudin, 515 U.S. at 509. The answers

to these preliminary inquiries frame “the ultimate question[:] . . . whether the statement

was material to the decision.” Id.

       The analysis is relatively straightforward in this case. The relevant statement,

contained in Shabazz’s November 2014 letter, was the claim that Marshall had received

treatment for “active [] dependence[ on] alcohol and marijuana” from “October 2003

thru [sic] January 2010.” Tr. 276. The “decision,” Gaudin, 515 U.S. at 509, was whether

Marshall suffered from a “substance abuse problem in the year prior to his [February

2012] arrest.” Tr. 52, 67. If so, the October 3, 2014, determination of Marshall’s RDAP-

ineligibility would be reversed. See Tr. 54. If not, that determination would stand. Id.

       The determination stood. Tr. 55. As Marshall learned in early December 2014,

Shabazz’s letter was, for all intents and purposes, a nullity. For one thing, the missive’s

date – “November 6, 2014” (Tr. 72) – meant it was not created during the “12-month

period before the inmate’s arrest.” BOP Program Statement No. P5330.11 at ch. 2, p.



                                             7
Case 1:18-cr-00123-CBA Document 215 Filed 05/15/19 Page 10 of 14 PageID #: 2872



12; see Tr. 66 (Dr. Hoffman confirms that “treatment records” offered to establish

RDAP eligibility must be contemporaneous). In addition, Shabazz’s assertion of an

“active [drug] dependence” extended only through “January 2010,” once again missing

the crucial 12-month period by over a year. Tr. 67.

       These shortcomings made Marshall’s application a nonstarter; he simply “could

not” be admitted into the program on the strength of Shabazz’s representations. Id. Far

from “influencing” the BOP, then, the letter’s “natural tendency” was to sink into the

bureaucratic oblivion of Marshall’s file. Gaudin, 515 U.S. at 509.

       The government proffered two justifications for hauling the document back into

the light of day. First, it argued that Shabazz’s letter was “something” that BOP officials

could have “taken into consideration” in determining Marshall’s RDAP eligibility. Tr.

681-82. Barring that, the government hazarded that the letter would at least “distract[]”

BOP officials from their “duties.” Tr. 681. Neither of these rationales has the slightest

bearing on the question of materiality.

       The government’s first argument mixes conjecture with equivocation in equal

parts. Hoffman contributed the first ingredient when he opined that a BOP official

“could consider” the Shabazz letter as “corroborative” of “some [other] documentation

that was done at the time” of the asserted diagnosis. Tr. 69 (emphasis supplied). In other

words, Shabazz’s letter may have mattered if it were accompanied by valid,

contemporaneous proof that Marshall had abused drugs or alcohol during the year prior

to his arrest. True or not, discourses on “purely theoretical” decisions or “metaphysical

                                            8
Case 1:18-cr-00123-CBA Document 215 Filed 05/15/19 Page 11 of 14 PageID #: 2873



possibilit[ies]” do not establish the “capability to influence” that is the sine qua non of

materiality. United States v. Litvak, 808 F.3d 160, 173 (2d Cir. 2015). The prosecution’s

burden demanded “evidence of an actual decision” – not a hypothetical one – “that was

reasonably capable of being influenced by [Shabazz’s] misstatements.” Id. at 172.

(emphasis deleted).

       The government’s second argument draws a false equivalency between

consideration and influence. The fallacy lies in the distinction between facts that “may

have be[come] relevant” and the facts that were “capable of influencing” the “actual

decision” before the government agency. Id. at 172, 174. In this case, the latter were set

out in BOP Program Statement No. P5330.11. Whether a BOP official considered

Shabazz’s letter or not, the regulations precluded it from impacting Marshall’s RDAP

eligibility. See Tr. 72 (Hoffman acknowledges that an RDAP coordinator’s “discretion”

could only be exercised within “the confines of the program statement regulations”).

Shabazz’s assertions were, therefore, immaterial.

       The prosecutors’ second argument – that the letter “distracted” BOP officials –

simply misreads the case law on materiality. The confusion centers on Second Circuit

decisions that have affirmed the “materiality” of false statements on the basis that they

were “‘capable of distracting government investigators’ attention away from’ a critical

matter.” United States v. Adekanbi, 675 F.3d 178, 182 (2d Cir. 2012) (quoting United States

v. Stewart, 433 F.3d 273, 318 (2d Cir. 2006)) (emphasis supplied). Contrary to the

government’s surmise, these cases do not expand the definition of materiality to include

                                            9
Case 1:18-cr-00123-CBA Document 215 Filed 05/15/19 Page 12 of 14 PageID #: 2874



misstatements that may have been “distracting” in the colloquial sense. They simply

articulated how Gaudin’s formulation applies to government agencies tasked with

making decisions concerning what (or whom) to investigate. Where such agencies are

concerned, misstatements calculated to alter the course of an investigation have “a

natural tendency to influence, or [be] capable of influencing, the decision of the

[government] decisionmaking body to which [they are] addressed.” United States v.

Carrasquillo, 239 F. App’x 634, 635 (2d Cir. 2007) (quoting Gaudin, 515 U.S. at 509).

       Gaudin, then, supplies the rule of decision in this case. In the absence of a

misstatement “capable of influencing” Marshall’s RDAP eligibility, the government

failed to prove materiality. Id.

B.     IN THE ABSENCE OF A MATERIAL MISSTATEMENT,
       BRETTSCHNEIDER’S CONVICTIONS MUST FALL
       The government’s failure to establish materiality topples both of Brettschneider’s

convictions. Because materiality constitutes “an essential element” of a “section 1001”

offense, United States v. Ballistrea, 101 F.3d 827, 835 (2d Cir. 1996), Brettschneider’s

conviction on Count Two is a dead letter. See Litvak, 808 F.3d at 172-73 (tossing out a

§ 1001 conviction on the basis of the prosecution’s feeble materiality showing). The

conspiracy conviction is also fatally compromised because the government relied upon

the supposed materiality of Shabazz’s statements to establish that Brettschneider

“willfully joined and participated” in the “submission of a materially false . . . letter to

the [BOP].” Tr. 874; see Tr. 741 (government in summation urges the jury to infer



                                            10
Case 1:18-cr-00123-CBA Document 215 Filed 05/15/19 Page 13 of 14 PageID #: 2875



Brettschneider’s intent from Shabazz’s assertions, arguing “that [the] whole point” of

the letter was to “influence the BOP’s [RDAP] decision”); cf. United States v. Hanlon, 548

F.2d 1096, 1101 (2d Cir. 1977) (observing that the state of mind necessary to prove

conspiracy is generally established according to the “‘old adage [that a]ctions speak

louder than words’”).

                                       POINT II

             ALTERNATIVELY, THE COURT SHOULD
         ORDER A NEW TRIAL IN THE INTEREST OF JUSTICE
       Unlike Rule 29, which contemplates relief from a verdict only in the absence of

“competent, satisfactory and sufficient evidence,” Rule 33 invests the Court with

“broad discretion” to order a new trial when, after an “objective evaluation” of “all facts

and circumstances,” it is convinced that “letting a guilty verdict stand would be a

manifest injustice.” United States v. Ferguson, 246 F.3d 129, 134 (2d Cir. 2001) (internal

quotation marks omitted); see United States v. Davidson, 308 F. Supp. 2d 461, 465

(S.D.N.Y. 2004) (McMahon, J.) (“When considering a new trial motion under Rule 33

of the Federal Rules of Criminal Procedure, the Court sits as a proverbial thirteenth

juror, and may consider the evidence in whatever light seems most persuasive to it—

which may or may not be most favorable to the Government.”). To the extent the Court

concludes that the government made a marginally sufficient showing of materiality – or

that Brettschneider’s conspiracy conviction may stand even in the absence of a




                                            11
Case 1:18-cr-00123-CBA Document 215 Filed 05/15/19 Page 14 of 14 PageID #: 2876



materiality showing – this Court should “vacate [the] judgment and grant a new trial in

the interest of justice.” Fed. R. Crim. P. 33(a).

                                    CONCLUSION
       For the reasons set forth above, the Court should grant Brettschneider’s motion,

set aside the verdict and enter a judgment acquitting Brettschneider on all counts.


Dated:          New York, New York
                May 15, 2019

                                                    Respectfully submitted,
                                                           /s/
                                                    Sarita Kedia
                                                    Sarita Kedia Law Offices, P.C.
                                                    5 East 22nd Street, Suite 7B
                                                    New York, New York 10010
                                                    (212) 681-0202
                                                    skedia@kedialaw.com
                                                    Attorney for Scott Brettschneider

On the brief:
       Sarita Kedia, Esq.
       Jonathan Savella, Esq.




                                             12
